896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome TRIPLIN, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE;  the Postmaster General of theUnited States, Defendants-Appellees.
No. 89-3239.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 10, 1990.Decided:  Feb. 13, 1990.

Jerome Triplin, appellant pro se.
James A. Friedman, United States Postal Service, for appellees.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jerome Triplin appeals from the district court's order dismissing Triplin's lawsuit alleging employment discrimination in violation of Title VII of the Civil Rights Act of 1964 and the Vocational Rehabilitation Act of 1973.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Triplin v. United States Postal Service, CA-88-141-C-GC (M.D.N.C. Feb. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Triplin's claim of discrimination based on handicap also was not properly before the court because he did not bring the matter to the attention of an EEO counselor within the appropriate time period.  Additionally, Triplin failed to demonstrate that he was a handicapped person entitled to invoke the protections of the Vocational Rehabilitation Act